 

Camber Energy, Inc. 8-K [cei-8k_083120.htm]

 

Exhibit 10.9



 

FIRST AMENDMENT TO LETTER AGREEMENT

 

This First Amendment to Letter Agreement (this “Agreement”), dated August 31,
2020 and effective as of the Effective Time (as defined below)(the “Effective
Date”), amends that certain letter agreement dated May 25, 20181 (the “Letter
Agreement”), entered into by and between Camber Energy, Inc. (the “Company”) and
Fides Energy LLC (“Consultant”). Certain capitalized terms used below but not
otherwise defined shall have the meanings given to such terms in the Letter
Agreement.

 



WHEREAS, the Company and Consultant desire to amend the Letter Agreement on the
terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
agreements, and considerations herein contained, and other good and valuable
consideration, which consideration the parties hereby acknowledge and confirm
the receipt and sufficiency thereof, the parties hereto agree as follows:

 

1.              Amendment to Letter Agreement. Effective as of the Effective
Date, the Letter Agreement shall be amended to provide that the term thereof
expires six months from the Effective Time, as such term is defined in that
certain Amended and Restated Agreement and Plan of Merger by and between the
Company and Viking Energy Group, Inc. dated August 31, 2020 (as such agreement
may be amended, revised, modified or restated from time to time, the “Merger
Agreement” and the “Modified Term”), and that during such Modified Term (as
provided for hereby), the Consultant shall receive, in addition to the
consideration payable pursuant to the Letter Agreement, reimbursement for the
costs of Consultant’s and his family’s health insurance. In connection with the
amendment above, the rights of the Company to terminate the Letter Agreement
prior to the end of the Modified Term shall be deemed deleted from the Letter
Agreement and of no force or effect. It is also agreed that instead of
Consultant providing services as the CEO of the Company under the Letter
Agreement the Consultant shall provide services as a non-executive officer of
the Company during the Modified Term and subsequent to the Effective Time.

 

2.              Effect of Agreement; Letter Agreement to Continue in Full Force
and Effect. Upon the effectiveness of this Agreement, each reference in the
Letter Agreement to “Letter Agreement”, “Agreement,” “hereunder,” “hereof,”
“herein” or words of like import shall mean and be a reference to such Letter
Agreement as modified or amended hereby. Except as specifically modified or
amended herein, the Letter Agreement and the terms and conditions thereof shall
remain in full force and effect.

 

3.              Entire Agreement. This Agreement sets forth all of the promises,
agreements, conditions, understandings, warranties and representations among the
parties with respect to the transactions contemplated hereby and thereby, and
supersedes all prior agreements, arrangements and understandings between the
parties, whether written, oral or otherwise. This Agreement shall be read in
connection with the Letter Agreement (as amended hereby).

 

 

 

1 https://www.sec.gov/Archives/edgar/data/1309082/000158069518000287/ex10-3.htm

 

First Amendment to Letter Agreement
Page 1 of 3

 

 

4.              Counterparts and Signatures. This Agreement and any signed
agreement or instrument entered into in connection with this Agreement, and any
amendments hereto or thereto, may be executed in one or more counterparts, all
of which shall constitute one and the same instrument. Any such counterpart, to
the extent delivered by means of a facsimile machine or by .pdf, .tif, .gif,
.jpeg or similar attachment to electronic mail shall be treated in all manner
and respects as an original executed counterpart and shall be considered to have
the same binding legal effect as if it were the original signed version thereof
delivered in person.

 



[Remainder of page left intentionally blank. Signature page follows.]

 



First Amendment to Letter Agreement
Page 2 of 3

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written to be effective as of the Effective Date.

 

Company: Consultant:     Camber Energy, Inc. Fides Energy LLC

 



By:  /s/ Robert Schleizer   By: /s/ Louis G. Schott  

 

Printed Name: Robert Schleizer Printed Name: Louis G. Schott  

 



Its: CFO Its: Manager and Member  



 

First Amendment to Letter Agreement
Page 3 of 3

